DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 15 September 2020 has been entered.

Acknowledgements
This Office action is in response to the RCE filed on 15 September 2020.
Claims 1-8 are pending. 
Claims 1-8 have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite a financial transaction monitoring system that collects and stores enrollment information that includes the subject and observer information, retrieving benchmark and behavioral data form the storage, determine any abnormal transaction indicators, establish abnormal transaction alarm thresholds, obtain a financial transaction information of the subject, determine alarm alert level and provide alert to the observer accordingly.  The claimed limitations recite a process directed to commercial or legal interactions because it is directed to monitoring financial transaction information and provide alerts to observer based on the alert level. According to the 2019 PEG Memorandum, commercial or legal interactions falls into the category of certain methods of organizing human activity. See Memorandum. Moreover, those certain methods of organizing human activity (i.e., commercial or legal interactions) is a type of an abstract idea. 
Because the present claims recite commercial or legal interactions, which fall into the category of certain methods of organizing human activity (i.e., an abstract idea), prong 2 of Step 2 test is performed.
Step 2A, prong two: The claims recite obtaining enrollment information, determine abnormal indicators, establish and compare alarm thresholds, determining the alert level and alerting the observer. The claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the present claims do not recite improvements to the functioning of a computer or to any other technology or technical field. The present claims also do not recite other meaningful limitations that describes a process or product that applies the exception in a meaningful way; rather, the present claims recite certain methods of organizing human activity in a financial transaction information monitoring environment. 
Additionally, Step 2B test is performed. Dependent claims recite different alert levels, displaying the alerts using information servers. Additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. As discussed above with respect to integration of the abstract idea into a practical 


Response to Arguments
In view of the amendments made to the claims the claims objection is hereby withdrawn.
Applicant’s arguments with regards to 35 U.S.C. § 101 claims rejection based on 2016 and quotes “Cases such as DDR make clear that modification of even a conventional protocol (e.g., data structures) and/or compositing of a user interface satisfies Step 2A of the 2106 test in that a new protocol/interface is “significantly more”.”
The Examiner has performed the Step 1, Step 2A and 2B test to determine the eligibility under 2019 PEG.
The claims as understood by the examiner, recite a process for enrolling parties for monitoring the transactions, recognizing abnormal transaction indicators, retrieving and comparing the benchmark data and 
As in the DDR Holdings case, a business specific issue of ‘matching website "look and feel” problem’ is addressed and resolved. However, in the present application, the claims recite financial monitoring system that that collects and stores enrollment information that includes the subject and observer information, determine any abnormal transaction indicators, establish abnormal transaction alarm thresholds, obtain a financial transaction information of the subject, determine alarm alert level and provide alert to the observer. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field and the claims do not amount to an improvement to the functioning of a computer itself.
The claimed limitations recite a process directed to commercial or legal interactions because it is directed to obtaining enrollment information, determine abnormal indicators, establish and compare alarm thresholds, determining the alert level and alerting the observer. According to the Memorandum, commercial or legal interactions falls into the category of certain methods of organizing human activity. See Memorandum. 
Further, the applicants present arguments regarding ‘significantly more’ and ‘machine-or-transformation test’ and as well as case law regarding “DDR, Finjan, and McRo.
The Examiner respectfully disagrees.  
Additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for collecting information, transferring information and processing information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception “i.e. apply it” using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible under 35 USC 101.
As in the DDR Holdings case, a business specific issue of ‘matching website "look and feel” problem’ is addressed and resolved. However, in the present application, the claims recite financial monitoring system that that collects and stores enrollment information that includes the subject and 
In Finjan Inc. v. Blue Coat Systems, Inc case, the claims were held patent eligible because the courts concluded that the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any suspicious code in the program and links the profile to the Application program, which are specific steps that accomplish a result which is an improvement in computer functionality and is an improvement over traditional virus scan. However, the present claims recite financial monitoring system that that collects and stores enrollment information that includes the subject and observer information, determine any abnormal transaction indicators, establish abnormal transaction alarm thresholds, obtain a financial transaction information of the subject, determine alarm alert level and provide alert to the observer and the claims do not move beyond a general link of the use of an abstract 
With regards to Enfish argument, “the self-referential table for a computer database as discussed in the Enfish decision”, is a technical improvement to extract data from the database effectively, quickly and efficiently. Whereas the present claims recite financial monitoring system that that collects and stores enrollment information that includes the subject and observer information, determine any abnormal transaction indicators, establish abnormal transaction alarm thresholds, obtain a financial transaction information of the subject, determine alarm alert level and provide alert to the observer, which neither effect a technical improvement nor device enhancement.
The applicants assert that “The tracking of behavior, finances, and other data sources and comparing them against historical and benchmark data is a new way to non-intrusively monitor, analyze, identify and prevent fraud”
The collection of transaction data, comparing with historical data and alerting to the abnormalities fall into the category of certain methods of organizing human activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Murali K. Dega/
Art Unit: 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697